Exhibit 10(s)

AMENDED AND RESTATED
AIRCRAFT TIME SHARING AGREEMENT

          This Amended and Restated Aircraft Time Sharing Agreement
(“Agreement”) is made and entered into as of the 28th day of March, 2006, by and
between Becton, Dickinson and Company, a New Jersey corporation (“BD”), and
Edward J. Ludwig.

          WHEREAS, BD operates (i) a Falcon 50 aircraft bearing Federal Aviation
Administration (“FAA”) Registration No. N800BD and Manufacturer’s Serial No.
224, and (ii) a Falcon 900EX aircraft bearing FAA Registration No. N2BD and
Manufacturer’s Serial 072 (collectively, the “Aircraft”); and

          WHEREAS, Mr. Ludwig is the Chairman, President and Chief Executive
Officer of BD; and

          WHEREAS, the Board of Directors of BD, by resolution adopted on March
28, 2006 (the “Resolution”), has authorized and encouraged Mr. Ludwig to use the
Aircraft for all travel purposes, including personal use, to the extent
practicable within business constraints, taking into account competing business
use for the Aircraft;

          WHEREAS, BD desires to make such Aircraft available for Mr. Ludwig’s
personal use for the above operations on a time sharing basis in accordance with
§91.501 of the Federal Aviation Regulations (“FARs”), subject to reimbursement
of certain costs as defined more fully below, consistent with the Resolution and
the terms of this Agreement; and

          NOW, THEREFORE, in consideration of the mutual covenants herein set
forth, the parties agree as follows as to each of the Aircraft:

          1. Provision of Aircraft. BD agrees to provide the Aircraft to and
operate Aircraft for Mr. Ludwig’s personal use, as permitted under the
Resolution, on a time sharing basis in accordance with the provisions of §§
91.501(b)(6), 91.501(c)(1) and 91.501(d) of the FARs for the term of this
Agreement. To the extent the FARs and the Resolution conflict, the FARs shall
govern.

          2. Reimbursement of Expenses. BD shall impose a charge for
transportation furnished under this Agreement in an amount up to the sum of the
expenses set forth in subsections (a)-(j) below in respect of the specific
flight or flights to which such charge applies:

 

 

 

 

(a)

Fuel, oil, lubricants, and other additives;

 

(b)

Travel expenses of the crew, including food, lodging, and ground transportation;

 

(c)

Hangar and tie-down costs away from the Aircraft’s base of operation;

 

(d)

Insurance obtained for the specific flight;

 

(e)

Landing fees, airport taxes, and similar assessments;

 

(f)

Customs, foreign permit, and similar fees directly related to the flight;


--------------------------------------------------------------------------------



 

 

 

 

(g)

In-flight food and beverages;

 

(h)

Flight planning and weather contract services; and

 

(i)

An additional charge equal to one hundred percent (100%) of the expenses listed
in subsection (a) above.

          3. Invoicing and Payment. All payments to BD by Mr. Ludwig hereunder
shall be paid in the manner set forth in this Section 3. BD will pay to
suppliers, employees, contractors and governmental entities all expenses related
to the operation of Aircraft hereunder in the ordinary course. As to each flight
operated hereunder, BD will provide to Mr. Ludwig an invoice in an amount
specified in Paragraph 2 of this Agreement (plus air transportation excise
taxes, as applicable, imposed by the Internal Revenue Code and any other
governmental imposed ad valorem taxes, charges or fees). Mr. Ludwig shall pay
the full amount of such invoice within thirty (30) days of the date of the
invoice. In the event BD has not received supplier invoices for reimbursable
charges relating to such flight prior to such invoicing, BD may issue
supplemental invoice(s) for such charge(s) to Mr. Ludwig, and Mr. Ludwig shall
pay such charge(s) within thirty (30) days of the date of the supplemental
invoice.

          4. Flight Notifications. Mr. Ludwig will provide BD with flight
notifications and proposed flight schedules as far in advance as possible.
Flight notifications shall be in a form, whether oral or written, mutually
convenient to and agreed upon by the parties. Mr. Ludwig shall provide at least
the following information for each proposed flight reasonably in advance of the
desired departure time as required by BD or its flight crew:

 

 

 

 

(a)

departure point;

 

(b)

destination;

 

(c)

proposed date and time of flight;

 

(d)

number and identity of anticipated passengers;

 

(e)

nature and extent of baggage and/or cargo to be carried;

 

(f)

proposed date and time of return flight, if any; and

 

(g)

any other information concerning the proposed flight that may be pertinent to or
required by BD or its flight crew, including any request for a particular
Aircraft.

          5. Aircraft Scheduling. BD shall have final authority over all
scheduling of the Aircraft, including determination of which Aircraft shall be
operated on a particular flight, provided, however, that BD will use its
reasonable efforts to accommodate Mr. Ludwig’s requests.

          6. Aircraft Maintenance. BD shall be solely responsible for securing
scheduled and unscheduled maintenance, preventive maintenance, and required or
otherwise necessary inspections of the Aircraft, and shall take such
requirements into account in scheduling the Aircraft. Performance of maintenance
or inspection shall not be postponed for the purpose of scheduling an Aircraft
to accommodate Mr. Ludwig’s request, unless such maintenance or inspection can
safely be conducted at a later time in compliance with applicable laws,
regulations and requirements, and such postponement is consistent with the sound
discretion of the pilot-in-command.

--------------------------------------------------------------------------------



          7. Flight Crew. BD shall employ, pay for and provide a qualified
flight crew for all flight operations under this Agreement.

          8. Operational Authority and Control. BD shall be responsible for all
aspects of the physical and technical operation of the Aircraft and the safe
performance of all flights, and shall retain full authority and control,
including exclusive operational control, and possession of the Aircraft at all
times during flights operated under this Agreement. In accordance with
applicable FARs, the qualified flight crew provided by BD will exercise all
required and/or appropriate duties and responsibilities in regard to the safety
of each flight conducted hereunder. The pilot-in-command shall have absolute
discretion in all matters concerning preparation of the Aircraft for flight and
the flight itself, the load carried and its distribution, the decision whether
or not a flight shall be undertaken, the route to be flown, the place where
landings shall be made, and all other matters relating to operation of the
Aircraft. Mr. Ludwig specifically agrees that the flight crew shall have final
and complete authority to delay or cancel any flight for any reason or condition
that in the sole judgment of the pilot-in-command could compromise the safety of
the flight, and to take any other action that in the sole judgment of the
pilot-in-command is necessitated by considerations of safety. No such action of
the pilot-in-command shall create or support any liability to Mr. Ludwig or any
other person for loss, injury, damage or delay. The parties further agree that
BD shall not be liable for delay or failure to furnish an Aircraft and crew
pursuant to this Agreement when such failure is caused by government regulation
or authority, mechanical difficulty or breakdown, war, civil commotion, strike
or labor dispute, weather conditions, act of God, or other circumstances beyond
BD’s reasonable control.

          9. Insurance and Indemnification. (a) BD will maintain or cause to be
maintained in full force and effect throughout the term of this Agreement
aircraft liability insurance in respect of each Aircraft, covering Mr. Ludwig as
an insured, in an amount at least equal to $300 million combined single limit
for bodily injury to or death of persons (including passengers) and property
damage liability.

          (b) BD shall use reasonable efforts to procure such additional
insurance coverage as Mr. Ludwig may request, covering Mr. Ludwig as an insured;
provided, that the cost of such additional insurance shall be borne by Mr.
Ludwig pursuant to Paragraph 2(d) hereof.

          (c) Notwithstanding the obligations set forth in subparagraphs (a) and
(b) of this Section 9, BD shall indemnify Mr. Ludwig and hold him harmless
against all liabilities, obligations, losses, damages, penalties, and actions
(including without limitation reasonable attorneys’ fees and expenses) of any
nature which may be imposed on, incurred by or asserted against Mr. Ludwig
caused by or arising out of any flight operated under this Agreement. The
provisions of this subsection shall survive the termination of this Agreement.

          10. Warranties. Mr. Ludwig warrants that:

          (a) Mr. Ludwig will use the Aircraft under this Agreement consistent
with the Resolution, and will not use such Aircraft for the purpose of providing
transportation of passengers or cargo for compensation or hire;

--------------------------------------------------------------------------------



          (b) Mr. Ludwig will not permit any lien, security interest or other
charge or encumbrance to attach against an Aircraft as a result of his actions
or inactions, and shall not convey, mortgage, assign, lease or in any way
alienate an Aircraft or his rights hereunder; and

          (c) Throughout the term of this Agreement, Mr. Ludwig and other
authorized passengers will abide by and conform to all such laws, rules and
regulations as may from time to time be in effect and applicable to him relating
in any way to the operation or use of an Aircraft under this Agreement.

          11. Base of Operations. Mr. Ludwig acknowledges that the base of
operations of any Aircraft may be changed temporarily or permanently by BD
without notice.

          12. Notices and Communications. All notices and other communications
under this Agreement shall be in writing (except as permitted in Section 4) and
shall be given (and shall be deemed to have been duly given upon receipt or
refusal to accept receipt) by personal delivery, addressed as follows:

 

 

 

 

If to BD:

Becton, Dickinson and Company

 

 

1 Becton Drive

 

 

Franklin Lakes, NJ 07417

 

 

Attn: Chief Financial Officer

 

 

 

 

If to Mr. Ludwig:

Edward J. Ludwig

 

 

c/o Becton, Dickinson and Company

 

 

1 Becton Drive

 

 

Franklin Lakes, NJ 07417

or to such other person or address as either party may from time to time
designate in writing.

          13. Further Acts. Each of BD and Mr. Ludwig shall from time to time
perform such other and further acts and execute such other and further
instruments as may be required by law or may be necessary (i) to carry out the
intent and purpose of this Agreement, or (ii) to establish, maintain or protect
the respective rights and remedies of the other party.

          14. Successors and Assigns. Neither this Agreement nor any party’s
interest herein shall be assignable to any third party. This Agreement shall
inure to the benefit of and be binding upon the parties hereto, their
representatives and their successors.

          15. Termination. Either party may terminate this Agreement for any
reason upon written notice to the other, such termination to become effective
thirty (30) days from the date of the notice; provided, that this Agreement may
be terminated as a result of a breach by either party of its obligations under
this Agreement on ten (10) days’ written notice by the non-breaching party to
the breaching party; and provided further, that this Agreement may be

--------------------------------------------------------------------------------



terminated on such shorter notice as may be required to comply with applicable
laws, regulations or insurance requirements.

          16. Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions shall not be affected or impaired.

          17. Entire Agreement; Amendment or Modification. This Agreement
supersedes and replaces any previous agreement between the parties hereto
concerning the subject matter hereof, constitutes the entire agreement between
the parties with respect to that subject matter, and is not intended to confer
upon any person or entity any rights or remedies not expressly granted herein.
This Agreement may be amended or modified only in writing duly executed by both
parties hereto.

          18. TRUTH IN LEASING STATEMENT PURSUANT TO SECTION 91.23 OF THE
FEDERAL AVIATION REGULATIONS. (a) BD CERTIFIES THAT THE AIRCRAFT HAS BEEN
INSPECTED AND MAINTAINED WITHIN THE 12-MONTH PERIOD PRECEDING THE DATE OF THIS
AGREEMENT IN ACCORDANCE WITH THE PROVISIONS OF PART 91 OF THE FEDERAL AVIATION
REGULATIONS, AND THAT ALL APPLICABLE REQUIREMENTS FOR THE AIRCRAFTS’ MAINTENANCE
AND INSPECTION THEREUNDER HAVE BEEN MET AND ARE VALID FOR THE OPERATIONS TO BE
CONDUCTED UNDER THIS AGREEMENT.

          (b) BD AGREES, CERTIFIES AND ACKNOWLEDGES THAT WHENEVER AN AIRCRAFT IS
OPERATED UNDER THIS AGREEMENT, BD SHALL BE KNOWN AS, CONSIDERED, AND SHALL IN
FACT BE THE OPERATOR OF THAT AIRCRAFT, AND THAT BD UNDERSTANDS ITS
RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

          (c) THE PARTIES UNDERSTAND THAT AN EXPLANATION OF FACTORS AND
PERTINENT FEDERAL AVIATION REGULATIONS BEARING ON OPERATIONAL CONTROL CAN BE
OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE. BD FURTHER
CERTIFIES THAT IT WILL SEND, OR CAUSE TO BE SENT, A TRUE COPY OF THIS AGREEMENT
TO: FEDERAL AVIATION ADMINISTRATION, AIRCRAFT REGISTRATION BRANCH, ATTN.
TECHNICAL SECTION (AVN-450), P.O. BOX 25724, OKLAHOMA CITY, OKLAHOMA 73125,
WITHIN 24 HOURS AFTER ITS EXECUTION, AS REQUIRED BY SECTION 91.23(c)(1) OF THE
FEDERAL AVIATION REGULATIONS.

[Remainder of Page Intentionally Left Blank]

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the day and year first above written.

BECTON, DICKINSON AND COMPANY

 

 

 

By: 

/s/

 John R. Considine

 

--------------------------------------------------------------------------------

 

Name: John R. Considine

Title: 

Executive Vice President

 

 

and Chief Financial Officer



 

/s/

 Edward J. Ludwig

--------------------------------------------------------------------------------

 

 

Edward J. Ludwig

          The undersigned hereby consents to the transactions contemplated by
this Aircraft Time Share Agreement between Becton, Dickinson and Company and
Edward J. Ludwig.

FRANKLIN LAKES ENTERPRISES, L.L.C.

 

 

 

 

 

By:

/s/

 Dean J. Paranicas

 

 

--------------------------------------------------------------------------------

 

Name: Dean J. Paranicas

Title: Manager


--------------------------------------------------------------------------------